Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have reviewed the entire S-1 filing statement for Sierra Madre Mining, Inc. We have also analyzed the analytical sections and their conclusions as derived from the Audited Financial Statements. We are in agreement as to their correctness as presented in this document. We hereby consent to the use in their Registration Statement (Form S1) pertaining to the registration of 25,000,000 shares of common stock class "B" of Sierra Madre Mining, Inc. of our Audit Report dated February 10, 2016 with respect to the financial statements of Sierra Madre Mining, Inc. as of December 31, 2015 and December 31, 2014 and our review of the period January 1, 2016 to June 30, 2016 . We also consent to the reference to us as “Experts” in the above referenced Registration Statement. /s/ John Scrudato CPA Califon New Jersey 7/21/2016
